DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 11, 12, 16, 17 & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harsan-Farr et al., (U.S. Patent Appl. Pub. # 2015/0193325).
Regarding claims 1 & 20, Harsan-Farr disclose a method for controlling an unresponsive state of an electronic device, the method comprising: obtaining, by a processor of the electronic device, a plurality of device parameters related to at least one of a hardware module of the electronic device and a software module of the electronic device, and a user usage pattern parameter based on receiving a user input to the electronic device (Para 0025, Fig. 1, Para 0029, 0030, parameter values 301, parameters relevant to the hardware component operation, may include the number of failures, dynamic recording of parameter values, including events such as failures, Para 0033, usage estimate, predicted usage patterns); predicting, by the processor, the unresponsive state of the electronic device based on the obtained plurality of device parameters and the obtained user usage pattern parameter (Para 0033, predicted lifetime related to predicted usage patterns); and avoiding, by the processor, the predicted unresponsive state by applying, to a 
Regarding claim 2, Harsan-Farr disclose, determining an unresponsive state parameter, from among the obtained plurality of device parameters and the obtained user usage pattern parameter, based on a cause-effect relation between the plurality of device parameters and the user usage pattern parameter, wherein the unresponsive state parameter causes the unresponsive state (Para 0030, 0031); clustering the determined unresponsive state parameter using a four-dimensional (4D) clustering model, and predicting a source of the unresponsive state of the electronic device using the clustered unresponsive state parameter (Para 0033, 0034).
Regarding claim 6, Harsan-Farr disclose,  wherein the avoiding, by the processor, the predicted unresponsive state comprises: determining a policy, from among the plurality of policies associated with the predicted unresponsive state, based on rewards previously set to each of the plurality of policies (Para 0047, 0048); determining, based on the user usage pattern parameter, an action among a plurality of actions corresponding to the determined policy, and applying the determined action to the device parameter that is related to the predicted unresponsive state (Para 0049, responding to the unexpected events and accidents, Para 0051, steps include collecting data from hardware components, creating quantitative value representing the status of the hardware component, determining lifetime of the at least one of the hardware component, preforming preventive operations).
Regarding claim 7, Harsan-Farr disclose, the plurality of policies comprises at least one of a configuration change policy, a notification policy, and a memory policy, and the device parameter related to the predicted unresponsive state is determined based on exceeding a pre-defined threshold (Para 0053).
Regarding claim 11, Harsan-Farr disclose an electronic device comprising: a memory storing instructions, and at least one processor configured to execute the instructions to: obtain a plurality of device parameters related to at least one of a hardware module of the electronic device and a software module of the electronic device, and a user usage pattern parameter based on receiving a user input to the electronic device (Para 0025, Fig. 1, Para 0029, 0030, parameter values 301, parameters relevant to the hardware component operation, may include the number of failures, dynamic recording of parameter values, including events such as failures, Para 0033, usage estimate, predicted usage patterns); predict an unresponsive state of the electronic device based on the obtained plurality of device parameters and the obtained user usage pattern parameter (Para 0033, predicted lifetime related to predicted usage patterns); and avoid the predicted unresponsive state by applying, to a device parameter related to the predicted unresponsive state from among the plurality of device parameters, a policy determined from among a plurality of policies (Para 030, 033, predicted lifetime related to usages, knowledge of predicted lifetime avoids data loss produced when disk failure occurs earlier than estimated lifetime, preventive measures in advance of hard disk failure at predicted time avoid undesirable data loss).
Regarding claim 12, Harsan-Farr disclose, determine an unresponsive state parameter, from among the obtained plurality of device parameters and the obtained user usage pattern parameter, based on a cause-effect relation between the plurality of device parameters and the user usage pattern parameter, wherein the unresponsive state parameter causes the 
Regarding claim 16, Harsan-Farr disclose, determine a policy, from among the plurality of policies associated with the predicted unresponsive state, based on rewards previously set to each of the plurality of policies (Para 0047, 0048); determine, based on the user usage pattern parameter, an action among a plurality of actions corresponding to the determined policy, and apply the determined action to the device parameter that is related to the predicted unresponsive state (Para 0049, responding to the unexpected events and accidents, Para 0051, steps include collecting data from hardware components, creating quantitative value representing the status of the hardware component, determining lifetime of the at least one of the hardware component, preforming preventive operations).
Regarding claim 17, Harsan-Farr disclose, the plurality of policies comprises at least one of a configuration change policy, a notification policy, and a memory policy, and the device parameter related to the predicted unresponsive state is determined based on exceeding a pre-defined threshold (Para 0053).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harsan-Farr.
Regarding claim 8, Harsan-Farr does not explicitly disclose, assigning, by the processor, the rewards to the determined policy based on a number of unresponsive state occurrences during a predetermined period of time after applying the determined action to the device parameter related to the predicted unresponsive state. Harsan-Farr teaches (Para 0054) policies related to continuous monitoring, recording and analyses of the operating parameters for hardware components. Similarly though, an entire host of problems can be prevented in certain cases even when cause is something outside the system itself. This not only enables the user to estimate time of failure but in many cases it enables the user to estimate time of failure but in many cases it enables them to prolong the lifetime of the components by ensuring normal functioning parameters. It would have been obvious to a person of ordinary skill in the art before the effective date of the invention to realize that Harsan-Farr also assigns rewards to the determined policy based on a number of unresponsive state occurrences during a predetermined period of time after applying the determined action to the device parameter related to the predicted unresponsive state. This is because He prevents entire host of problems by his policies as state above and enables the user to estimate time of failure but in many cases it enables the user to estimate time of failure but in many cases it enables them to prolong the lifetime of the components by ensuring normal functioning parameters.
Regarding claim 9, Harsan-Farr disclose assigning, by the processor, a positive reward to the determined policy based on a decrease in the number of unresponsive state occurrences during the predetermined period of the time, and assigning, by the processor, a 
Regarding claim 10, Harsan-Farr disclose, wherein the determining the policy from among the plurality of policies associated with the predicted unresponsive state comprises selecting, by the processor, the policy in a dynamic sequence to maximize rewards based on the user usage pattern parameter (Para 0051).
Regarding claim 18, Harsan-Farr does not explicitly disclose, assign, by the processor, the rewards to the determined policy based on a number of unresponsive state occurrences during a predetermined period of time after applying the determined action to the device parameter related to the predicted unresponsive state. Harsan-Farr teaches (Para 0054) policies related to continuous monitoring, recording and analyses of the operating parameters for hardware components. Similarly though, an entire host of problems can be prevented in certain cases even when cause is something outside the system itself. This not only enables the user to estimate time of failure but in many cases it enables the user to estimate time of failure but in many cases it enables them to prolong the lifetime of the components by ensuring normal functioning parameters. It would have been obvious to a person of ordinary skill in the art before the effective date of the invention to realize that Harsan-Farr also assigns rewards to the determined policy based on a number of unresponsive state occurrences during a predetermined period of time after applying the determined action to the device parameter related to the predicted unresponsive state. This is because He prevents entire host of problems by his policies as state above and enables the user to estimate time of failure but in many cases it enables the user to estimate time of failure but in many cases it enables them to prolong the lifetime of the components by ensuring normal functioning parameters.
Regarding claim 19, Harsan-Farr disclose, assign a positive reward to the determined policy based on a decrease in the number of unresponsive state occurrences during the predetermined period of the time, and assign a negative reward to the determined policy based on an increase in the number of unresponsive state occurrences during the predetermined period of the time (Para 0053, 0054).
Allowable Subject Matter
Claims 3-5 & 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 9306828, Fahimi et al., relates to method of sampling data from computing system includes a sensor network includes primary sensor nodes operable to obtain primary parameters data from a measurement of a primary parameter of components, and secondary sensor nodes operable to obtain parameter data from a measurement of secondary parameters of the components.
U.S.  Pat. Appl. Pub. # 2014/0089243, relates to environmental sensors to monitor item location, movement, ambient light, sounds, and temperature. The device is configured to store usage expectation data indicative if historical and/or expected item usage and environments when the item is in normal use/storage associated with an authorized user.
U.S.  Pat. Appl. Pub. # 2018/0087790, relates to predictive diagnostic system that includes a communication interface, a principal component analysis modular, and a controller. The PCA modeler is configured to automatically assign each of the samples of the monitored 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114